652 So. 2d 1294 (1995)
Jeremy Cain WIGGERS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-3353.
District Court of Appeal of Florida, First District.
April 24, 1995.
Nancy A. Daniels, Public Defender and P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen. and James W. Rogers, Sr. Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
We affirm the judgment and sentence but remand to the trial court with directions to enter a written order of probation revocation. Maxlow v. State, 636 So. 2d 548 (Fla. 2d DCA 1994). Appellant need not be present for this purpose. Sing Eng v. State, 350 So. 2d 559 (Fla. 2d DCA 1977).
BOOTH, MINER and BENTON, JJ., concur.